DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 10/27/2022 is acknowledged.
Non-elected Group II and III claims (12-20) have been cancelled.

Claim Objections
Claim 10 is objected to because of the following informalities: line 2 recites “clean fluid” which should be change to “cleaning fluid”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 11 recites “the longitudinal length”; claim 4, lines 1-2 recites “the uppermost end”, there is insufficient antecedent basis for this limitation in the claim.
Claims 2, 3 and 5-11 are objected to because they are dependent on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 5-11 are rejected under 35 U.S.C. 103 as being obvious over Akira (JPH07100063) in view of Kowis (US 5,184,637).  An English machine translation of Akira (JPH07100063) is included with the Notice of Reference Cited (PTO-892).
With respect to the limitations of claim 1, Akira teaches an apparatus (Figs 1-4, cleaning head 21, 0020) configured to clean an elongate wand unit (nozzle 10, 0017), the wand unit configured to be inserted into a liquid (soup 16, 0018) to prepare a frothed beverage, the wand unit having an upper end and a lower end (see figures 3-4), the apparatus comprising: an annular collar (cleaning head 21) configured to receive a flow of cleaning fluid (water supply pipe 22 as a cleaning fluid supply, 0020), the annular collar positioned around an outer surface of the upper end of the wand unit (see figures 3-4), the annular collar comprising an outer face and an inner face (Figs 3-4); the annular collar configured to dispense, through the one or more channels, the cleaning fluid against the outer surface of the upper end of the wand unit (0021), thereby enabling the dispensed cleaning fluid to flow down the longitudinal length of and clean the wand unit (0033).  Akira discloses the claimed invention except for explicitly showing the inner face comprising one or more channels.
However, Kowis discloses the inner face comprising one or more channels (Figs 1, 2, irrigation ports 12, Col 2) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the wand cleaning apparatus of Akira silent the inner face comprising one or more channels with the inner face comprising one or more channels of Kowis for the purpose of providing a known irrigation port configuration that flushes the exterior surface of tubular objects (Col 2, Lines 37-42), thereby cleaning the exterior surface from contaminants and debris.
With respect to the limitations of claim 2, Akira in view of Kowis discloses the one or more channels comprise a plurality of holes (Kowis, irrigation ports 12).
With respect to the limitations of claims 5, 6, 7, 8, 9, 10 and 11, Akira teaches further comprising a wand drain that is configured to receive the cleaning fluid that has flowed down the wand unit (Figs 3-4, waste water receiver 40, drain pipe 41, 0035); further comprising a mechanical linkage (Fig 2, nozzle holder 11, feed screw 13, 0017) that is connected to the wand unit (nozzle 10) and configured to move the wand unit (0017, the nozzle 10 attached to the nozzle holder 11 also moves up and down integrally); further comprising a mechanical linkage (Figs 1-4, dog shaped roller arm 32, nozzle displacing means 36, 0023, 0025, 0026), that is connected to the collar (arm 32 connected to collar 21 by nozzle 10) and configured to move the collar (0025, 0026); further comprising a mechanical linkage (Figs 1-4, dog shaped roller arm 32, nozzle displacing means 36, 0023, 0025, 0026) that is connected to the wand unit (10) and the collar (21) and configured to move the wand unit and the collar as a unit (0025, 0026); the apparatus is adapted to clean the wand unit without submerging a tip of the wand unit in a reservoir of cleaning fluid (Figs 3, 4, 0025, 0026, 0033); the apparatus is adapted to clean the wand unit and without spraying clean fluid directly on a tip of the wand unit (0033); a combination of the apparatus of Claim 1 and the wand unit (see figures 1-4).

Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Akira (JPH07100063) in view of Kowis (US 5,184,637) as applied to claim 1, further in view of Brow (US 4,606,777).
With respect to the limitations of claim 3, Akira in view of Kowis discloses the annular collar having one or more channels (Kowis, irrigation ports 12).  Akira in view of Kowis discloses the claimed invention except for the one or more channels comprises a continuous gap around the circumference of the inner face.  However, Brow discloses the one or more channels comprises a continuous gap around the circumference of the inner face (Figs 1, 2, fine continuous slot 9, Col 2) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the wand cleaning apparatus of Akira in view of Kowis having one or more channels comprises a plurality of holes with the one or more channels comprises a continuous gap around the circumference of the inner face of Brow for the purpose of providing a known alternative channel configuration that is suitable as a liquid outlet that provides a continuous impingement cleaning jet onto the exterior surface of tubular objects (Col 1, Lines 42-46).

Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Akira (JPH07100063) in view of Kowis (US 5,184,637) as applied to claim 1, further in view of Muller (US 3,987,715).
With respect to the limitations of claim 4, Akira discloses the annular collar is positioned at an upper end of the wand unit (Figs 1, 3, 4).  Akira in view of Kowis discloses the claimed invention except for the annular collar is positioned at the uppermost end of the wand unit.  However, Muller disclose the annular collar (Fig 1, ring nozzle 11a, Col 8) is positioned at the uppermost end of the wand unit (sonotrode 16, Col 7) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the wand cleaning apparatus of Akira in view of Kowis having the annular collar being positioned at an upper end of the wand unit with the annular collar is positioned at the uppermost end of the wand unit of Muller for the purpose of placing the annular collar in a known positioned that allows an entire length of the wand to be cleaned (Col 8, Lines 32-40).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        12/8/2022